Citation Nr: 0119004	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-12 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for obstructive sleep 
apnea, currently evaluated as 50 percent disabling.  

2.  Entitlement to an effective date earlier than November 
13, 1996, for the grant of service connection for obstructive 
sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1982 to 
September 1982 and from July 1983 to May 1992.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which determined that an increased 
disability rating was not warranted for the veteran's 
service-connected sleep apnea and that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to an earlier effective date for service 
connection for sleep apnea.


FINDINGS OF FACT

1.  The veteran's obstructive sleep apnea requires use of a 
breathing assistance device such as a continuous airway 
pressure (CPAP) machine, but is not productive of chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or requires tracheostomy.

2.  In a VA Form 21-526, Application for Compensation or 
Pension, dated in April 1993, the veteran requested service 
connection for chronic fatigue syndrome.  This claim was 
denied by the Board in an October 1996 decision.  

3.  The veteran's original claim for obstructive sleep apnea 
was received on November 13, 1996. 

4.  In an April 1997 rating decision, the RO granted service 
connection for obstructive sleep apnea, evaluated as 50 
percent disabling from November 13, 1996.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
obstructive sleep apnea have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6847 
(2000).

2.  The criteria for an effective date earlier than November 
13, 1996 for the grant of service connection for obstructive 
sleep apnea have not been met.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his service-connected sleep apnea, as well as an earlier 
effective date for the grant of service connection for that 
disability.

In the interest of clarity, the Board will initially present 
a factual background which is common to the two issues on 
appeal.  After disposing of certain preliminary matters, the 
Board will then separately address the two issues on appeal. 

Factual Background

The veteran's service medical records show that in February 
1989, after having been diagnosed with obstructive sleep 
apnea with snoring, the veteran underwent an 
uvulopalatopharyngoplasty with adenoidectomy.  At his 
discharge examination in March 1992, the veteran made no 
complaints of any medical problem and clinical evaluation was 
pertinently normal.  The veteran was discharged from service 
in May 1992.  

In April 1993, the veteran submitted VA Form 21-526, 
Veteran's Application for Compensatio or Pension, wherein he 
requested service connection for "chronic fatigue syndrome - 
1986".  In a May 1993 rating decision, the RO denied service 
connection for chronic fatigue syndrome.  The veteran 
appealed that decision to the Board and the appeal was denied 
in an October 1996 Board decision.  

On November 13, 1996, the RO received a letter from the 
veteran in which he stated that he was "always tired" and 
that he had an operation due to snoring while he was on 
active duty in the United States Army.  The veteran's letter 
was construed as a claim for service connection for 
obstructive sleep apnea.  

In a January 1997 statement, Dr. R. W. stated, in substance, 
the veteran's problem was sleep apnea for which he underwent 
surgery when he was in the Army.
VA outpatient treatment records received in February 1997 
reflect treatment for obstructive sleep apnea beginning in 
November 1996.  Sleep studies conducted by VA confirmed the 
diagnosis.  

In an April 1997 rating decision, the RO granted service 
connection for obstructive sleep apnea and assigned a 50 
percent rating, effective November 13, 1996, the date of 
receipt of the veteran's letter which referred to the 
operation during service due to snoring.  The veteran did not 
appeal that decision.

In December 1998, the veteran contacted the RO.  In essence, 
he contended that he had mistakenly filed a claim for chronic 
fatigue syndrome in 1993 when the correct disability should 
have been sleep apnea.  The RO treated the veteran's 
communication as a claim for an earlier effective date.

A VA respiratory diseases examination in December 1998 
reported that the veteran had positive sleep apnea on nasal 
CPAP.   He denied any fever or night sweats.  He was noted as 
obese with a small pharynx.  Daytime hypersomnolence was 
noted as a frequent problem with the veteran having had an 
automobile accident secondary to sleepiness.  There was no 
hemoptysis noted.  There was no evidence of pulmonary 
hypertension, RVH (renovascular hypertension), cor pulmonale, 
or congestive heart failure.  There were no residuals of 
pulmonary embolism or evidence of respiratory failure.  No 
evidence of chronic pulmonary thromboembolism was found.  The 
pulmonary function test was normal except for slightly 
decreased PO2 level.  The diagnosis was moderate obstructive 
sleep apnea, responding well to nasal CPAP.  

The veteran submitted a communication to the RO which was 
interpreted as a claim for an increased disability rating for 
sleep apnea.  In an April 1999 statement, Dr. R. W. reported 
treating the veteran for obstructive sleep apnea.  The 
physician indicated that when she saw the veteran that day he 
was still quite fatigues and was wearing a nasal CPAP mask on 
a daily basis.  The physician stated that the veteran was 
originally diagnosed with obstructive sleep apnea in 1987 
when he underwent his first surgical treatment for the 
disorder.  He had multiple other surgical procedures 
thereafter and continued to have very significant apnea, 
requiring a mask at night to aid his breathing.  The natural 
consequence of this disease was daytime fatigue.  

In a June 2000 statement, a VA physician reported that the 
veteran was presently on CPAP machine, which was adequate in 
controlling his sleep apnea.  

Initial matters - duty to assist/standard of review

Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of these issues is 
not required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran has been provided a Statement of 
the Case and a Supplemental Statement of the Case informing 
him of the relevant laws and regulations pertaining to his 
claims.  VA and private medical records have been obtained 
and a VA examination has been provided.  The veteran has not 
identified any outstanding evidence which could be pertinent 
to his claims.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claims.  

Accordingly, it is the Board's conclusion that VA has 
satisfied its duties to inform and assist the veteran in this 
case, under the VCAA and otherwise.  Additional notice and 
development is not required.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2000). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


1.  Entitlement to an increased rating for obstructive sleep 
apnea, currently evaluated as 50 percent disabling.

The veteran is seeking a disability rating in excess of the 
currently assigned 50 percent for his service-connected sleep 
apnea, which is evaluated under 38 C.F.R. § 4.97, Diagnostic 
Code 6847 [sleep apnea syndromes].

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Specific schedular criteria

The veteran's obstructive sleep apnea is currently evaluated 
as 50 percent disabling under Diagnostic Code 6847.  Under 
this code, a 50 percent evaluation is assigned when use of a 
breathing assistance device such as continuous airway 
pressure (CPAP) machine is required.  A 100 percent 
evaluation is assigned when there is chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or if 
a tracheostomy is required.  38 C.F.R. § 4.97, Diagnostic 
Code 6847.  

The Board notes in passing that the schedular criteria for 
evaluating respiratory disorders were changed, effective on 
October 7, 1996, before the veteran filed his claim of 
entitlement to an increased rating for sleep apnea.  As noted 
above, where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will be applied.  See Karnas, 1 
Vet. App. at 313.  In this matter, the entire period 
following the claim is after the change in the regulation.  
Accordingly, only the current regulation may be considered in 
evaluating the veteran's claim. 

Analysis

Schedular rating

Upon review, the Board finds that none of the evidence shows 
that the veteran has any symptomatology which is consistent 
with the assignment of the next higher disability rating, 100 
percent.  Chronic respiratory failure with carbon dioxide 
retention or cor pulmonale have not been demonstrated.  The 
evidence does not show that a tracheostomy is or has been 
required.  

Nor is there any evidence of record which indicates that 
symptomatology associated with the veteran's service-
connected sleep apnea more nearly approximates that which 
would allow for the assignment of a 100 percent disability 
rating.  In fact, the December 1998 VA examination as well as 
the June 2000 VA physician's statement reported that the 
veteran's obstructive sleep apnea was well controlled by CPAP 
machine.  This is precisely the criteria for the assignment 
of a 50 percent disability rating.  

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. 3.321.

In the June 2000 Statement of the Case and the April 2001 
Supplemental Statement of the Case, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service-connected sleep apnea.  Since this matter has been 
adjudicated by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2000).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. 3.321(b)(1) 
(2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. As noted immediately above, an 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  With respect to employment,  there is 
evidence of record in the form of a July 2000 VA examination 
report as to an unrelated disability which indicates that the 
veteran was working as an inspector for the United States 
Department of Agriculture.  There is no indication in that 
report, or in any other evidence of record, that the service-
connected sleep apnea markedly interferes with his 
employment.  Moreover, there is no evidence of recent 
hospitalization.   In addition, there is no evidence of an 
exceptional or unusual clinical picture.  A noted above, the 
symptomatology presented appears to be consistent with that 
called for in assigning a 50 percent rating, and the veteran 
has pointed to no unusual manifestations of his service-
connected sleep apnea.

In short, the Board concludes that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet,. App. 
289, 293 (1992);
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  In essence, the Board 
finds that the evidence does not show that the veteran's 
service- connected disability causes marked interference with 
employment or results in frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular standards.  There is no other evidence, clinically 
or otherwise, which demonstrates or even suggests anything 
exceptional or unusual about either of the veteran's service-
connected disability which is not contemplated in the 
criteria in the VA Schedule for Rating Disabilities. 
Accordingly, the Board determines that the assignment of an 
extraschedular rating  pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.    

In summary,  the preponderance of the evidence is against the 
application of a 100 percent assignment for the veteran's 
obstructive sleep apnea.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to an effective date earlier than November 
13, 1996, for the grant of service connection for obstructive 
sleep apnea.

The veteran is also seeking entitlement to an effective date 
for service connection for sleep apnea earlier than the 
currently assigned date of November 13, 1999.  In essence, 
the veteran contends that he intended to apply for service 
connection for sleep apnea in the VA Form 21-526 when he 
referred to "chronic fatigue syndrome".

Relevant law and regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  

Except as otherwise provided, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by regulation which 
provides that the effective date for compensation will be the 
date of the receipt of the claim or the date the entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  The date of 
entitlement to an award of service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise it will be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 C.F.R. § 3.155(a) for informal claims 
provide that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next of friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the claim.

Analysis

Initial matter

Initially, the Board notes that a rating decision in April 
1997 granted service connection for obstructive sleep apnea 
and assigned a 50 percent rating from November 13, 1996.  
Because a Notice of Disagreement with that determination was 
not received within one year after notification to the 
veteran, the RO decision is final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.201, 20.302 (2000).  

In December 1998, the veteran filed a statement which was 
construed as a claim for an earlier effective date for the 
grant of service connection for obstructive sleep apnea.  In 
the August 1999 rating action on appeal, the RO adjudicated 
this claim on the basis of whether new and material evidence 
had been submitted after a final VA decision.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.    

It appears that the RO believes that because the veteran did 
not file a Notice of Disagreement as to the August 1997 
decision which granted service connection and assigned a 
disability rating and an effective date, the decision as to 
the assigned effective date became final and could reopened 
only by the submission of new and material evidence.  
Although the Board understands that such a conclusion could 
be reached, based on a strict reading of the law and certain 
statements of the United States Court of Appeals for the 
Federal Circuit, cf. Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barerra v. Gober, 112 F.3d 1030 (1997), it does 
not believe that the law, regulations and/or legal 
jurisprudence ultimately support that conclusion.  In 
essence, it appears that the matter of an initially assigned 
effective date may be raised at any time without the 
necessity of submitting new and material evidence.    In this 
case, the December 1998 statement of the veteran represents 
his initial claim of entitlement to an earlier effective 
date.  The Board accordingly believes that the issue should 
be adjudicated on a de novo basis rather than whether or not 
the veteran has submitted new and material evidence.

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993) to the circumstances here 
presented.  In Bernard, the Court held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In this case, the RO decided the issue on a narrower basis 
(i.e., the purported lack of new and material evidence ) than 
was warranted.  The Board's evaluation on the claim on the 
less narrow de novo basis would obviously be more favorable 
to the veteran.  The question which must be answered under 
Bernard, however, is whether the veteran has been accorded 
the opportunity to present evidence and argument as to the 
issue without regard to the new and material standard.  After 
having carefully reviewed the record on appeal, the Board 
believes that the veteran has had the opportunity to fully 
present evidence and argument as to this issue.     
Indeed, it appears that the veteran has presented his case 
essentially without reference to the matter of new and 
material evidence.  It appears that the veteran has fully 
address all aspects of the claim, including those not within 
the relatively narrow confines of the new and material 
evidence standard.  

For the reasons and bases stated above, therefore, the Board 
believes that any Bernard concerns have been satisfied and it 
will therefore review the claim for an earlier effective date 
on a de novo basis.

Discussion

Based upon a review of the evidence on file, the Board finds 
that the effective date of November 13, 1996 is the earliest 
effective date assignable for service connection for 
obstructive sleep apnea as a matter of law.  

The Board is, of course, cognizant of the veteran's 
contention that he intended to file a claim  of entitlement 
to service connection for sleep apnea when he referred to 
"chronic fatigue syndrome" in April 1993.  The denial of the 
issue of entitlement to service connection for chronic 
fatigue syndrome was pursued by the veteran until the Board's 
unfavorable decision in October 1996.  Although the veteran 
mentioned sleep disturbances during the course of that 
appeal, it appears that he was referring to such as a symptom 
of chronic fatigue syndrome.

The Board is, of course, cognizant of decision of the United 
States Court of Appeals for Veterans claims in cases such as 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory 
duty to assist means that VA must liberally read all 
documents or oral testimony submitted to include all issues 
presented] and Douglas v. Derwinski, 2 Vet. App. 103, 109 
(1992) [VA is obligated to consider all issues reasonably 
inferred from the evidence of record].  However, in this case 
there is no statement of the veteran made in connection with 
his claim for service connection for chronic fatigue syndrome 
which may be interpreted, even liberally, as a claim of 
entitlement to service connection for sleep apnea.  In 
essence, the veteran would require VA to be clairvoyant in 
determining what issues he intends to appeal.  This is beyond 
the powers of VA and beyond what may reasonably be expected 
of VA. 
 

The veteran first initiated a claim for obstructive sleep 
apnea in November 1996.  Accordingly, the applicable 
regulation dictates that the effective date is the date of 
receipt of the claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).  While obstructive sleep 
apnea is shown to have had its onset in service, no claim for 
that disorder was received until November 1996.  The 
"later" event in this case is the date of receipt of the 
claim.

VA is required to identify and act on informal claims for 
benefits. 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a) (2000).  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a) (1999).

In this case, there is no evidence of record that can be 
construed as an informal claim of service connection for 
obstructive sleep apnea prior to November 13, 1996.  As noted 
above, although sleep disturbances were noted by the veteran 
in connection with his claim for service connection for 
chronic fatigue syndrome, as discussed above there is nothing 
which indicates that "the benefit sought".  That is  service 
connection for sleep apnea was not referred to in, nor can 
such be reasonably inferred from, communications from the 
veteran to VA prior to November 13, 1996.

For the reasons and bases expressed above, the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claim for an effective date earlier than 
November 13, 1996 for the grant of service connection for 
obstructive sleep apnea.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Entitlement to an increased rating for obstructive sleep 
apnea is denied. 

An effective date earlier than November 13, 1996, for the 
grant of service connection for obstructive sleep apnea is 
denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

